

Exhibit 10.23.1#

AMENDMENT NO. 1
TO THE
EMPLOYMENT AGREEMENT
BETWEEN
MICHAEL W. STRAMBI AND TELENAV, INC.




THIS AMENDMENT NO. 1 (“Amendment”), effective as of March 28, 2012 (“Amendment
Effective Date”) supplements and amends the terms of the Employment Agreement,
dated March 28, 2012 (“Agreement”), by and between Michael W. Strambi
(“Executive”) and Telenav, Inc. (the “Company”). Capitalized terms not otherwise
defined shall have the meanings ascribed to them in the Agreement.


WHEREAS, the parties wish to correct an inadvertent omission in the Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, the parties agree as follows:


1.
At the end of Section 8(a)(i), after “(as in effect immediately prior to
Executive’s termination)”, add “, and (B) a lump-sum pro-rated amount of
Executive’s bonus for the year in which the termination occurs (adjusted as
appropriate based on the extent to which any applicable performance objectives
have then been achieved and the relative weightings thereof, each as determined
in the sole and absolute discretion of the Board or Committee acting in good
faith)”.



Except as modified and amended by this Amendment, the terms of the Agreement are
ratified and confirmed by the parties hereto. This Amendment is incorporated
into and made a part of the Agreement by the parties.


IN WITNESS WHEREOF, the parties have executed this Amendment by their authorized
representatives as of the Amendment Effective Date.


MICHAEL W. STRAMBI


By: /s/ Michael W. Strambi
(Signature)


Name: Michael W. Strambi
(Printed Name)


Title: Chief Financial Officer


Date: 12/20/13 
TELENAV, INC.


By: /s/ Loren E. Hillberg
(Signature)


Name: Loren E. Hillberg
(Printed Name)


Title: General Counsel


Date: 12/20/13



 

09/24/13